DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-016088, filed on 01/31/2019.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/17/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Claim Objections
Claims 1-5, 11-14, and 18-20 are objected to because of the following informalities:  
Claim 1, line 4, the limitation “endoscope on the basis of the reception signal” should be changed to “endoscope based on the reception signal”;
Claim 1, line 8, the limitation “apparatus on the basis of a plurality of pieces” should be changed to “apparatus based on
Claim 1, line 8, the limitation “the abnormality information” should be changed to “the information on the abnormality”;
Claim 1, lines 9-10, the limitation “the plurality of pieces of abnormality information” should be changed to “the plurality of pieces of the information on the abnormality”;
Claim 2, line 4, the limitation “the abnormality on the basis of the reception signal” should be changed to “the abnormality based on the reception signal”;
Claim 3, line 9, the limitation “the abnormality information” should be changed to “the information on the abnormality”;
Claim 4, line 4, the limitation “the abnormality information” should be changed to “the information on the abnormality”;
Claim 5, lines 4-5, the limitation “the ultrasonic endoscope on the basis of the reception signal” should be changed to “the ultrasonic endoscope apparatus based on the reception signal”;
Claims 11-14, lines 2 and 5-6 in each claim, each of the limitations “the abnormality information” should be changed to “the information on the abnormality”;
Claims 11-14, line 5 in each claim, each of the limitations “the identification information on the basis of the” should be changed to “the identification information based on the”;
Claim 18, line 3, the limitation “a reception signal” should be changed to “the
Claim 18, line 4, the limitation “an abnormality” should be changed to “the abnormality”;
Claim 18, line 5, the limitation “endoscope on the basis of the reception signal” should be changed to “endoscope based on the reception signal”;
Claim 18, line 6, the limitation “storing information” should be changed to “storing the information”;
Claim 18, line 7, the limitation “with time information” should be changed to “with the time information”;
Claim 18, line 8, the limitation “a failure timing” should be changed to “the failure timing”;
Claim 18, line 9, the limitation “apparatus on the basis of a plurality of pieces of the abnormality information stored” should be changed to “apparatus based on the plurality of pieces of the information on the abnormality stored”;
Claim 18, lines 10-11, the limitation “the plurality of pieces of abnormality information” should be changed to “the plurality of pieces of the information on the abnormality”;
Claim 19, line 5, the limitation “endoscope on the basis of the reception signal” should be changed to “endoscope based on the reception signal”;
Claim 19, line 9, the limitation “apparatus on the basis of a plurality of pieces” should be changed to “apparatus based on a plurality of pieces”;
Claim 19, line 9, the limitation “the abnormality information” should be changed to “the information on the abnormality
Claim 19, line 10-11, the limitation “the plurality of pieces of abnormality information” should be changed to “the plurality of pieces of the information on the abnormality”;
Claim 20, line 4, the limitation “detects an abnormality” should be changed to “detect an abnormality”;
Claim 20, line 5, the limitation “endoscope on the basis of the reception signal” should be changed to “endoscope based on the reception signal”;
Claim 20, line 8, the limitation “apparatus on the basis of a” should be changed to “apparatus based on a”;
Claim 20, line 9, the limitation “the abnormality information” should be changed to “the information on the abnormality”; and
Claim 20, line 10, the limitation “the plurality of pieces of abnormality information” should be changed to “the plurality of pieces of the information on the abnormality”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an abnormality detection unit that acquires a reception signal of an ultrasonic vibrator of an ultrasonic endoscope and detects an abnormality of the ultrasonic endoscope apparatus including the ultrasonic endoscope on the basis of the reception signal” in claims 1-10, 16-17, and 20; “a storage control unit that stores information on the abnormality” in claims 1, 11-14, 16-17, and 20; “a failure prediction unit that predicts a failure timing of the ultrasonic endoscope apparatus” in claims 1 and 11-17; and “a notification control unit that performs a notification process based on a prediction result of the failure prediction unit” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitation “an abnormality detection unit that acquires a reception signal of an ultrasonic vibrator of an ultrasonic endoscope and detects an abnormality of the ultrasonic endoscope apparatus including the ultrasonic endoscope on the basis of the reception signal” in claim 1 has the following corresponding structure described in the original specification that performs the claimed function: Para. [0064] of the original specification, “Fig. 5 is a diagram showing functional blocks of the system controller 152. A processor of the system controller 152 functions as an abnormality detection unit 152A, a storage control unit 152B, a failure prediction unit 152C, and a notification control unit 152D by executing a failure prediction program of the ultrasonic endoscope apparatus. A failure prediction process is executed by the functional blocks. In this embodiment, the system controller 152 configures a failure prediction system of the ultrasonic endoscope apparatus”. Therefore, the “abnormality detection unit” in claims 1-10, 16-17, and 20 has been interpreted as corresponding to a processor of a system controller, along with the corresponding algorithm/steps for performing the functions as described in specification, and equivalents thereof.
The claim limitation “a storage control unit that stores information on the abnormality” in claim 1 has the following corresponding structure described in the original specification that performs the claimed function: Para. [0064] of the original specification, “Fig. 5 is a diagram showing functional blocks of the system controller 152. A processor of the system controller 152 functions as an abnormality detection unit 152A, a storage control unit 152B, a failure prediction unit 152C, and a notification control unit 152D by executing a failure prediction program of the ultrasonic endoscope apparatus. A failure prediction process is executed by the functional blocks. In this embodiment, the system controller 152 configures a failure prediction system of the ultrasonic endoscope apparatus”. Therefore, the “storage control unit” in claims 1, 11-14, 16-17, and 20 has been interpreted as corresponding to a processor of a system controller, along with the corresponding algorithm/steps for performing the functions as described in the specification, and equivalents thereof.
The claim limitation “a failure prediction unit that predicts a failure timing of the ultrasonic endoscope apparatus” in claim 1 has the following corresponding structure described in the original specification that performs the claimed function: Para. [0064] of the original specification, “Fig. 5 is a diagram showing functional blocks of the system controller 152. A processor of the system controller 152 functions as an abnormality detection unit 152A, a storage control unit 152B, a failure prediction unit 152C, and a notification control unit 152D by executing a failure prediction program of Therefore, the “failure prediction unit” in claims 1 and 11-17 has been interpreted as corresponding to a processor of a system controller, along with the corresponding algorithm/steps for performing the functions as described in the specification, and equivalents thereof.
The claim limitation “a notification control unit that performs a notification process based on a prediction result of the failure prediction unit” in claim 15 has the following corresponding structure described in the original specification that performs the claimed function: Para. [0064] of the original specification, “Fig. 5 is a diagram showing functional blocks of the system controller 152. A processor of the system controller 152 functions as an abnormality detection unit 152A, a storage control unit 152B, a failure prediction unit 152C, and a notification control unit 152D by executing a failure prediction program of the ultrasonic endoscope apparatus. A failure prediction process is executed by the functional blocks. In this embodiment, the system controller 152 configures a failure prediction system of the ultrasonic endoscope apparatus”. Therefore, the “notification control unit” in claim 15 has been interpreted as corresponding to a processor of a system controller, along with the corresponding algorithm/steps for performing the functions as described in the specification, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-10, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “a case where an average level of the reception signals exceeds a predetermined second threshold value, and outputs the average level as the abnormality information” in lines 2-4. However, Claims 1, 2, and 4 only claim a reception signal of an ultrasonic vibrator (i.e., only one reception signal of one ultrasonic vibrator) before the limitation in question is recited. Therefore, it is unclear what constitutes the “average level of the reception signals” and how an average level is obtained when only one reception signal of one ultrasonic vibrator is claimed. For these reasons, Claim 4 is indefinite. Clarification is required.

Claim 20 recites the limitation “the abnormality detection unit” in line 6. There is insufficient antecedent basis for this limitation in the claim. Claim 20 does not recite “an abnormality detection unit” before recited as “the abnormality detection unit” in line 6. Clarification is required.

Claim 14 is also rejected under 35 U.S.C. 112(b) due to its dependency on Claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kozai (US 2009/0299183 A1, cited in the Applicant’s IDS filed on 12/17/2019, hereinafter Kozai) in view of Tanaka et al. (US 2018/0353061 A1, with publication date 12/13/2018, hereinafter Tanaka).

Regarding Claim 1, and the corresponding failure prediction method, non-transitory computer readable recording medium, and failure prediction system of Claims 18-20, respectively, Kozai discloses (Figs. 1-4) a failure prediction system of an ultrasonic endoscope apparatus (ultrasound diagnostic apparatus 1) (see, e.g., Abstract and Para. [0009], [0016], [0027-0028], and [0070]) comprising: 
an abnormality detection unit (CPU 20) that acquires a reception signal of an ultrasonic vibrator (one or more oscillation elements 9A within ultrasound transducer 9) of an ultrasonic endoscope (ultrasound probe 2, insertion portion 4, ultrasound transducer 9) (see, e.g., Para. [0019], lines 1-3, “The transmission/reception section 13 transmits and receives signals to and from the ultrasound probe 2 through the connecting connector 8”, and Para. [0020], lines 1-2, “The CPU 20 as a control section controls driving of the transmission/reception section 13”, and Para. [0030], lines 7-9, “The CPU 20 then acquires an echo signal for each of the oscillation elements 9A by the transmission/ reception section 13”, and Fig. 1, where the transmission/reception section 13 is shown to connect the ultrasound probe 2 and the CPU 20 to one another) and detects an abnormality of the ultrasonic endoscope apparatus (1) including the ultrasonic endoscope (2, 4, 9) on the basis of the reception signal (see, e.g., Para. [0027], lines 6-9, “The ultrasound image observation apparatus 3 includes an abnormality detection function for detecting abnormality in the ultrasound probe 2 by checking the state of performance of the connected ultrasound probe 2”, and Para. [0028], lines 1-9, “The abnormality detection function of the ultrasound image observation apparatus 3 is implemented by execution of the software, that is, a program for check mode by the CPU 20 as a control section… for checking the state of performance of the ultrasound probe 2 and detecting abnormality in the ultrasound probe 2 by checking whether or not each of the oscillation elements configuring the ultrasound transducer 9 normally transmits and receives ultrasound”, and Para. [0030], lines 7-13, “The CPU 20 then acquires an echo signal for each of the oscillation elements 9A by the transmission/ reception section 13. That is, the CPU 20 executes the check mode processing in which each of the oscillation elements 9A transmits ultrasound and acquires an echo signal, thereby acquiring operation check result of each of the oscillation elements 9A of the ultrasound transducer 9”).
Kozai does not disclose wherein the ultrasonic endoscope apparatus comprises: [1] a storage control unit that stores information on the abnormality detected by the abnormality detection unit in association with time information; and [2] a failure prediction unit that predicts a failure timing of the ultrasonic endoscope apparatus on the basis of a plurality of pieces of the abnormality information stored by the storage control unit and the time information corresponding to the plurality of pieces of abnormality information.
However, in the same field of endeavor of failure detection systems in ultrasound endoscopes, Tanaka discloses (Figs. 1-6) a failure prediction system of an ultrasonic endoscope apparatus (endoscope system 10) (see, e.g., Abstract) comprising: 
an abnormality detection unit (failure-direct-cause detecting circuit 210 within failure-cause detecting circuit 200) that detects an abnormality of the ultrasonic endoscope apparatus (10) (see, e.g., Para. [0035], lines 1-6, “The endoscope 20 includes a failure-cause detecting circuit 200 configured to detect a pre-failure state that causes a failure of the endoscope. The failure-cause detecting circuit 200 includes a failure-direct-cause detecting circuit 210 configured to detect a first pre-failure state that directly causes the failure of the endoscope 20”, where the disclosed detected first pre-failure state that causes a failure of the endoscope corresponds to the claimed detected abnormality of the ultrasonic endoscope apparatus; also see, e.g., Para. [0057] and [0061-0066]) including the ultrasonic endoscope (endoscope 20) (see, e.g., Fig. 1 and Para. [0027], lines 4-5, “The endoscope system 10 includes an endoscope 20 configured to image an observation object”); 
[1] a storage control unit (memory 160) that stores information on the abnormality detected by the abnormality detection unit (210) in association with time information (see, e.g., Para. [0036], lines 1-4, “The endoscope system also includes a memory 160, which is a recording section configured to store information on a detection result of the failure-cause detecting circuit 200” and Para. [0065], lines 1-5, “the failure-direct-cause detecting circuit 210 outputs the information on the detection of the first pre-failure state to the memory 160. The memory 160 stores the information on the detection of the first pre-failure state as a history”, where the claimed information stored in the storage control unit corresponds to the disclosed information on the detection of the first pre-failure state stored in the memory 160; further see, e.g., Para. [0070], lines 11-13, “The second pre-failure state is a state in which the endoscope is likely to reach to the first pre-failure state” and Para. [0075], lines 1-14, “the cause predicting circuit 240 decides whether or not the endoscope 20 is in the second pre-failure state… The predetermined period may be a value corresponding to a time period necessary for falling corresponding to a height at which a possibility of failure due to the falling becomes high”, where the claimed time information corresponds to the disclosed predetermined period, which is described as being the time period determined for reaching the disclosed first pre-failure state detected by the failure-direct-cause detecting circuit 210, therefore, the disclosed predetermined period is the time information associated with the abnormality detected); and 
[2] a failure prediction unit (cause predicting circuit 240 within failure-cause detecting circuit 200) that predicts a failure timing of the ultrasonic endoscope apparatus (10) on the basis of a plurality of pieces of the abnormality information stored by the storage control unit (160) and the time information corresponding to the plurality of pieces of abnormality information (see, e.g., Para. [0035], lines 3-9, “The failure-cause detecting circuit 200 includes… a cause predicting circuit 240 configured to detect a second pre-failure state in which it is predicted that the endoscope 20 reaches the first pre-failure state” and Para. [0070], lines 11-13, “The second pre-failure state is a state in which the endoscope is likely to reach to the first pre-failure state” and Para. [0075], lines 1-14, “the cause predicting circuit 240 decides whether or not the endoscope 20 is in the second pre-failure state… In a case in which it is detected that a free fall state is continued for a predetermined period, the cause predicting circuit 240 may decide that the endoscope 20 is in the second pre-failure state. The predetermined period may be a value corresponding to a time period necessary for falling corresponding to a height at which a possibility of failure due to the falling becomes high”, where the failure-direct-cause detecting circuit 210 detects the first pre-failure state that directly causes the failure of the endoscope 20, as described above, and where the disclosed cause predicting circuit 240 detects a second pre-failure state which predicts that the endoscope 20 reaches the first pre-failure state indicating failure of the endoscope 20, and where the second pre-failure state is detected based on the disclosed predetermined period (i.e., corresponding to the claimed time information), which is described as being the time period determined for reaching the disclosed first pre-failure state detected by the failure-direct-cause detecting circuit 210; also see, e.g., Para. [0057] and [0068-0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the failure prediction system of the ultrasonic endoscope apparatus of Kozai by including that the ultrasonic endoscope apparatus further comprises: [1] a storage control unit that stores information on the abnormality detected by the abnormality detection unit in association with time information; and [2] a failure prediction unit that predicts a failure timing of the ultrasonic endoscope apparatus on the basis of a plurality of pieces of the abnormality information stored by the storage control unit and the time information corresponding to the plurality of pieces of abnormality information, as disclosed by Tanaka. One of ordinary skill in the art would have been motivated to make this modification in order to desirably predict possible failure of the endoscope system, as recognized by Tanaka (see, e.g., Abstract and Para. [0004], [0035-0036], and [0060-0072]). 

Regarding Claim 5, Kozai modified by Tanaka discloses the failure prediction system of the ultrasonic endoscope apparatus of Claim 1. Kozai further discloses (Figs. 1-4) wherein the abnormality detection unit acquires the reception signal of the ultrasonic vibrator that receives reflected waves of ultrasonic waves transmitted from all the ultrasonic vibrators (one or more oscillation elements 9A within ultrasound transducer 9) included in the ultrasonic endoscope (ultrasound probe 2, insertion portion 4, ultrasound transducer 9) (see, e.g., Para. [0019], lines 1-3, “The transmission/reception section 13 transmits and receives signals to and from the ultrasound probe 2 through the connecting connector 8”, and Para. [0020], lines 1-2, “The CPU 20 as a control section controls driving of the transmission/reception section 13”, and Para. [0030], lines 7-9, “The CPU 20 then acquires an echo signal for each of the oscillation elements 9A by the transmission/ reception section 13”), and detects the abnormality of the ultrasonic endoscope (2, 4, 9) on the basis of the reception signal (see, e.g., Para. [0027], lines 6-9, “The ultrasound image observation apparatus 3 includes an abnormality detection function for detecting abnormality in the ultrasound probe 2 by checking the state of performance of the connected ultrasound probe 2”, and Para. [0028], lines 1-9, “The abnormality detection function of the ultrasound image observation apparatus 3 is implemented by execution of the software, that is, a program for check mode by the CPU 20 as a control section… for checking the state of performance of the ultrasound probe 2 and detecting abnormality in the ultrasound probe 2 by checking whether or not each of the oscillation elements configuring the ultrasound transducer 9 normally transmits and receives ultrasound”, and Para. [0030], lines 7-13, “The CPU 20 then acquires an echo signal for each of the oscillation elements 9A by the transmission/ reception section 13. That is, the CPU 20 executes the check mode processing in which each of the oscillation elements 9A transmits ultrasound and acquires an echo signal, thereby acquiring operation check result of each of the oscillation elements 9A of the ultrasound transducer 9”).

Regarding Claim 11, Kozai modified by Tanaka discloses the failure prediction system of the ultrasonic endoscope apparatus of Claim 1. Kozai does not disclose wherein the storage control unit stores the abnormality information in association with identification information of the ultrasonic endoscope, and wherein the failure prediction unit predicts the failure timing of the ultrasonic endoscope specified by the identification information on the basis of the abnormality information corresponding to the identification information and the time information.
However, in the same field of endeavor of failure detection systems in ultrasound endoscopes, Tanaka discloses (Figs. 1-6) wherein the storage control unit (memory 160) stores the abnormality information in association with identification information of the ultrasonic endoscope (endoscope 20) (see, e.g., Para. [0065], lines 3-6, “The memory 160 stores the information on the detection of the first pre-failure state as a history such as a collision of the endoscope 20 with a wall, a floor, or the like” and Para. [0121], lines 7-10, “in a case in which the endoscope 20 collides with an obstacle in a state in which a supply of power from the control device 30 is stopped such as when the endoscope 20 is cleaned, such a fact is recorded in the memory 160” and Para. [0132], lines 1-3, “a detection history of the first pre-failure state, that is, the extent to which the endoscope 20 has been impacted is stored in the memory 160”, where the claimed identification information corresponds to the disclosed history/recorded facts stored in the memory 160), and wherein the failure prediction unit (cause predicting circuit 240 within failure-cause detecting circuit 200) predicts the failure timing of the ultrasonic endoscope (20) specified by the identification information on the basis of the abnormality information corresponding to the identification information and the time information (see, e.g., Para. [0035], lines 3-9, “The failure-cause detecting circuit 200 includes… a cause predicting circuit 240 configured to detect a second pre-failure state in which it is predicted that the endoscope 20 reaches the first pre-failure state” and Para. [0065], lines 1-6, “the failure-direct-cause detecting circuit 210 outputs the information on the detection of the first pre-failure state to the memory 160. The memory 160 stores the information on the detection of the first pre-failure state as a history such as a collision of the endoscope 20 with a wall, a floor, or the like”, where the disclosed memory 160 stores the disclosed first pre-failure state, and where the disclosed first pre-failure state corresponds to the claimed identification and time information, and where the disclosed cause predicting circuit 240 predicts the failure on the basis of the disclosed first pre-failure state; also see, e.g., Para. [0057] and [0068-0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the failure prediction system of the ultrasonic endoscope apparatus of Kozai modified by Tanaka by including that the storage control unit stores the abnormality information in association with see, e.g., Abstract and Para. [0004], [0035-0036], and [0060-0072]). 

Regarding Claim 15, Kozai modified by Tanaka discloses the failure prediction system of the ultrasonic endoscope apparatus of Claim 1. Kozai further discloses (Figs. 1-4) the failure prediction system of the ultrasonic endoscope apparatus (ultrasound diagnostic apparatus 1) further comprising: a notification control unit that performs a notification process based on a prediction result of the failure prediction unit (see, e.g., Para. [0023], lines 1-4, “The configuration and display state of the screen generated by the ultrasound image observation apparatus 3 and displayed on the monitor 18 are controlled by the CPU 20 as a control section”, where it is disclosed that the notification process and displaying process are performed by a processor (i.e., the CPU 20) as interpreted per the 35 U.S.C. 112(b) indefiniteness analysis above, and Para. [0032], lines 1-2, “FIG. 2 shows one example of the operation check screen 18A” and Para. [0033], lines 1-6, “the operation check screen 18A is configured of an ultrasound probe display portion 30, an ultrasound transducer display portion 31, the check result display portion 32, a cursor 33, an element number display portion 34, an echo level display portion 35, and a result display portion 36”, where these disclosed elements indicate on the screen/display (i.e., performing a notification process) an abnormality result).
Kozai does not disclose wherein the notification process is specifically based on a prediction result of the failure prediction unit.
However, in the same field of endeavor of failure detection systems in ultrasound endoscopes, Tanaka discloses (Figs. 1-6) a notification control unit that performs a notification process based on a prediction result of the failure prediction unit (cause predicting circuit 240 within failure-cause detecting circuit 200) (see, e.g., Abstract, lines 8-14, “The failure-cause detecting circuit includes a cause predicting circuit configured to detect a second pre-failure state in which it is predicted that the endoscope reaches a first pre-failure state that directly causes the failure of the endoscope. The light source controller controls the output of the light source based on a detection result of the cause predicting circuit”, where the disclosed light source controller corresponds to the claimed notification control unit, and where the disclosed output of the light source is controlled (i.e., corresponding to the notification process) by the light source controller based on the detection result of the cause predicting circuit (i.e., the failure prediction unit)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the failure prediction system of the ultrasonic endoscope apparatus of Kozai modified by Tanaka by including that the notification process is specifically based on a prediction result of the failure prediction unit, as disclosed by Tanaka. One of ordinary skill in the art would have been motivated to make this modification in order to desirably predict possible failure of the see, e.g., Abstract and Para. [0004], [0035-0036], and [0060-0072]). 

Regarding Claim 16, Kozai modified by Tanaka discloses the failure prediction system of the ultrasonic endoscope apparatus of Claim 1. Kozai further discloses (Figs. 1-4) wherein the abnormality detection unit (CPU 20) is provided in a main body of the ultrasonic endoscope apparatus (ultrasound diagnostic apparatus 1) (see, e.g., Para. [0015], lines 1-4, “an ultrasound diagnostic apparatus 1 according to the present embodiment includes an ultrasound probe 2 and an ultrasound image observation apparatus 3” and Para. [0018], lines 1-5, “The ultrasound image observation apparatus 3 includes: … a microprocessor (hereinafter referred to as "CPU") 20” and Fig. 1, where the CPU 20 is shown to be positioned within a main body of the ultrasound image observation apparatus 3, which is further within the ultrasound diagnostic apparatus 1).
Kozai does not disclose wherein the storage control unit and the failure prediction unit are provided in a main body of the ultrasonic endoscope apparatus.
However, in the same field of endeavor of failure detection systems in ultrasound endoscopes, Tanaka discloses (Figs. 1-6) wherein the abnormality detection unit (failure-direct-cause detecting circuit 210 within failure-cause detecting circuit 200), the storage control unit (memory 160), and the failure prediction unit (cause predicting circuit 240 within failure-cause detecting circuit 200) are provided in a main body of the ultrasonic endoscope apparatus (endoscope system 10) (see, e.g., Para. [0032-0036] and Fig. 2, where the failure-direct-cause detecting circuit 210, the memory 160, and the cause predicting circuit 240 are each shown to be positioned within the control section 22, which is further shown to be a main body of the endoscope system 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the failure prediction system of the ultrasonic endoscope apparatus of Kozai modified by Tanaka by including that the storage control unit and the failure prediction unit are provided in a main body of the ultrasonic endoscope apparatus, as disclosed by Tanaka. One of ordinary skill in the art would have been motivated to make this modification in order to desirably predict possible failure of the endoscope system, as recognized by Tanaka (see, e.g., Abstract and Para. [0004], [0035-0036], and [0060-0072]).

Regarding Claim 17, Kozai modified by Tanaka discloses the failure prediction system of the ultrasonic endoscope apparatus of Claim 1. Kozai further discloses (Figs. 1-4) wherein the abnormality detection unit (CPU 20) is provided in a main body of the ultrasonic endoscope apparatus (ultrasound diagnostic apparatus 1) (see, e.g., Para. [0015], lines 1-4, “an ultrasound diagnostic apparatus 1 according to the present embodiment includes an ultrasound probe 2 and an ultrasound image observation apparatus 3” and Para. [0018], lines 1-5, “The ultrasound image observation apparatus 3 includes: … a microprocessor (hereinafter referred to as "CPU") 20” and Fig. 1, where the CPU 20 is shown to be positioned within a main body of the ultrasound image observation apparatus 3, which is further within the ultrasound diagnostic apparatus 1).

However, in the same field of endeavor of failure detection systems in ultrasound endoscopes, Tanaka discloses (Figs. 1-6) wherein the abnormality detection unit (failure-direct-cause detecting circuit 210 within failure-cause detecting circuit 200) and the storage control unit (memory 160) are provided in a main body of the ultrasonic endoscope apparatus (endoscope system 10), and wherein the failure prediction unit (cause predicting circuit 240 within failure-cause detecting circuit 200) is also provided in a main body of the ultrasonic endoscope apparatus (10) (see, e.g., Para. [0032-0036] and Fig. 2, where the failure-direct-cause detecting circuit 210, the memory 160, and the cause predicting circuit 240 are each shown to be positioned within the control section 22, which is further shown to be a main body of the endoscope system 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the failure prediction system of the ultrasonic endoscope apparatus of Kozai modified by Tanaka by including that both the abnormality detection unit and the storage control unit are provided in a main body of the ultrasonic endoscope apparatus, as disclosed by Tanaka. One of ordinary skill in the art would have been motivated to make this modification in order to desirably predict possible failure of the endoscope system, as recognized by Tanaka (see, e.g., Abstract and Para. [0004], [0035-0036], and [0060-0072]).

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the failure prediction system of the ultrasonic endoscope apparatus of Kozai modified by Tanaka by including that the failure prediction unit is specifically provided in an external device connectable to the ultrasonic endoscope apparatus, instead of being provided in a main body of the ultrasonic endoscope apparatus as disclosed by Tanaka. One of ordinary skill in the art would have been motivated to make this modification in order to substitute one known configuration/location of the failure prediction unit as being in a main body of the ultrasonic endoscope apparatus, as disclosed by Tanaka, for another configuration/location of the failure prediction unit of being in an external device connectable to the ultrasonic endoscope apparatus. The predictable result of providing a failure prediction unit that is capable of predicting a failure timing of the ultrasonic endoscope apparatus is yielded. See MPEP § 2144.06, subsection II.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kozai (US 2009/0299183 A1, cited in the Applicant’s IDS filed on 12/17/2019, hereinafter Kozai) in view of Tanaka et al. (US 2018/0353061 A1, with publication date 12/13/2018, hereinafter Tanaka), as applied to Claim 1 above, and further in view of Markoff et al. (US 2012/0271573 A1, with publication date 10/25/2012, hereinafter Markoff).
Regarding Claim 2, Kozai modified by Tanaka discloses the failure prediction system of the ultrasonic endoscope apparatus of Claim 1. Kozai discloses (Figs. 1-4) an abnormality detection unit (CPU 20) that acquires a reception signal of an ultrasonic vibrator (one or more oscillation elements 9A within ultrasound transducer 9) of an ultrasonic endoscope (ultrasound probe 2, insertion portion 4, ultrasound transducer 9) (see, e.g., Para. [0019], lines 1-3, and Para. [0020], lines 1-2, and Fig. 1, where the transmission/reception section 13 is shown to connect the ultrasound probe 2 and the CPU 20 to one another) and detects an abnormality of the ultrasonic endoscope apparatus including the ultrasonic endoscope on the basis of the reception signal (see, e.g., Para. [0027], lines 6-9, and Para. [0028], lines 1-9, and Para. [0030], lines 7-13), as set forth above in the rejection of Claim 1.
Kozai modified by Tanaka does not disclose wherein the abnormality detection unit acquires the reception signal of the ultrasonic vibrator specifically in a state where ultrasonic waves are not transmitted from the ultrasonic vibrator, and detects the abnormality on the basis of the reception signal.
However, in the same field of endeavor of failure detection in ultrasound systems, Markoff discloses (Figs. 1-3) a failure detection system of an ultrasonic apparatus (system 10, acousto-electrical probe 11) (see, e.g., Abstract, Para. [0003-0007], and Para. [0030-0044]), wherein the abnormality detection unit (processor 14) acquires the reception signal of the ultrasonic vibrator (within acousto-electrical probe 11) in a state where ultrasonic waves are not transmitted from the ultrasonic vibrator (within acousto-electrical probe 11), and detects the abnormality on the basis of the reception signal (see, e.g., Para. [0003], lines 1-7, “Systems and methods (the "utility") presented herein provide for the assessment of acousto-electrical probes, such as their connections (e.g., transducer leads) and their response characteristics. For example, the utility may provide for readily evaluating transducer leads that have been broken and/or detached from transducers within an ultrasound probe”, where the claimed detection of the abnormality corresponds to the disclosed detection of broken/detached leads to each of the transducers of the probe, which encompasses “failure” of parts of or of the whole apparatus, and Para. [0005], lines 1-14, “In one embodiment, a system for determining electrical leads of an acousto-electrical probe that includes a plurality of transducers includes a coupling device that includes a plurality of connectors configured for individually coupling to the electrical leads of the acousto-electrical probe, wherein a number of connectors is greater than or equal to a number of transducers in the probe. The system also includes a processor communicatively coupled to the coupling device and a storage element configured for storing software instructions that direct the processor to generate one or more control signals, wherein the one or more control signals are provided to the coupling device for a determination by the processor of an electrical characteristic (e.g., electrical conductibility) of the electrical leads”, where the claimed abnormality detection unit corresponds to the disclosed “processor communicatively coupled to the coupling device”, and where the claimed reception signal corresponds to the disclosed “electrical characteristic” acquired from an input to the leads/transducers that does not result in transmission of ultrasonic waves; also see, e.g., Para. [0030-0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the failure prediction system of the ultrasonic endoscope apparatus of Kozai modified by Tanaka by including that the abnormality detection unit acquires the reception signal of the ultrasonic vibrator specifically in a state where ultrasonic waves are not transmitted from the ultrasonic vibrator, and detects the abnormality on the basis of the reception signal, as disclosed by Markoff. One of ordinary skill in the art would have been motivated to make this modification in order to improve the detection of abnormality in the ultrasonic apparatus (i.e., broken or detached transducer leads in the ultrasonic apparatus), and in order to enable a person to repair the abnormality/transducer leads leading to a potentially substantial cost savings, as recognized by Markoff (see, e.g., Para. [0003]). 

Regarding Claim 3, Kozai modified by Tanaka and Markoff discloses the failure prediction system of the ultrasonic endoscope apparatus of Claim 2. Kozai further discloses (Figs. 1-4) wherein the abnormality detection unit (CPU 20) acquires the reception signal of each of a plurality of the ultrasonic vibrators (one or more oscillation elements 9A within ultrasound transducer 9) included in the ultrasonic endoscope (ultrasound probe 2, insertion portion 4, ultrasound transducer 9) (see, e.g., Para. [0019], lines 1-3, “The transmission/reception section 13 transmits and receives signals to and from the ultrasound probe 2 through the connecting connector 8”, and Para. [0020], lines 1-2, “The CPU 20 as a control section controls driving of the transmission/reception section 13”, and Para. [0030], lines 7-9, “The CPU 20 then acquires an echo signal for each of the oscillation elements 9A by the transmission/ reception section 13”, and Fig. 1, where the transmission/reception section 13 is shown to connect the ultrasound probe 2 and the CPU 20 to one another), determines that there is the abnormality in a case where the reception signal including a signal of a level that exceeds a predetermined first threshold value is present (see, e.g., Para. [0027], lines 6-9, and Para. [0028], lines 1-9, and Para. [0030], lines 7-13, and Para. [0044], lines 1-7, “upon acquiring the operation check result for each of the oscillation elements 9A, the CPU 20 can compare an echo level threshold as a reference for abnormality determination of the echo level, which is prestored in a memory such as the auxiliary storage device 21, with the echo level of the oscillation element 9A and display the comparison result on the check result display portion 32”), and outputs a first number of the reception signals including the signal of the level that exceeds the first threshold value, a ratio of the first number to a second number of the plurality of ultrasonic vibrators, or a ratio of a number obtained by subtracting the first number from the second number to the second number, as the abnormality information (see, e.g., Para. [0044], lines 7-12, “In the ultrasound image observation apparatus 3, the CPU 20 displays the comparison result obtained by comparing the echo level of the oscillation element 9A with the echo level threshold, which enables the operator to rapidly recognize whether or not the ultrasound transducer 9 normally operates”; also see, e.g., Para. [0032-0039]).


Regarding Claims 12-13, Kozai modified by Tanaka and Markoff discloses the failure prediction system of the ultrasonic endoscope apparatus of Claims 2-3, respectively. Kozai does not disclose wherein the storage control unit stores the abnormality information in association with identification information of the ultrasonic endoscope, and wherein the failure prediction unit predicts the failure timing of the ultrasonic endoscope specified by the identification information on the basis of the abnormality information corresponding to the identification information and the time information.
However, in the same field of endeavor of failure detection systems in ultrasound endoscopes, Tanaka discloses (Figs. 1-6) wherein the storage control unit (memory 160) stores the abnormality information in association with identification information of the ultrasonic endoscope (endoscope 20) (see, e.g., Para. [0065], lines 3-6, “The memory 160 stores the information on the detection of the first pre-failure state as a history such as a collision of the endoscope 20 with a wall, a floor, or the like” and Para. [0121], lines 7-10, “in a case in which the endoscope 20 collides with an obstacle in a state in which a supply of power from the control device 30 is stopped such as when the endoscope 20 is cleaned, such a fact is recorded in the memory 160” and Para. [0132], lines 1-3, “a detection history of the first pre-failure state, that is, the extent to which the endoscope 20 has been impacted is stored in the memory 160”, where the claimed identification information corresponds to the disclosed history/recorded facts stored in the memory 160), and wherein the failure prediction unit (cause predicting circuit 240 within failure-cause detecting circuit 200) predicts the failure timing of the ultrasonic endoscope (20) specified by the identification information on the basis of the abnormality information corresponding to the identification information and the time information (see, e.g., Para. [0035], lines 3-9, “The failure-cause detecting circuit 200 includes… a cause predicting circuit 240 configured to detect a second pre-failure state in which it is predicted that the endoscope 20 reaches the first pre-failure state” and Para. [0065], lines 1-6, “the failure-direct-cause detecting circuit 210 outputs the information on the detection of the first pre-failure state to the memory 160. The memory 160 stores the information on the detection of the first pre-failure state as a history such as a collision of the endoscope 20 with a wall, a floor, or the like”, where the disclosed memory 160 stores the disclosed first pre-failure state, and where the disclosed first pre-failure state corresponds to the claimed identification and time information, and where the disclosed cause predicting circuit 240 predicts the failure on the basis of the disclosed first pre-failure state; also see, e.g., Para. [0057] and [0068-0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the failure prediction system of the ultrasonic endoscope apparatus of Kozai modified by Tanaka and Markoff by including that the storage control unit stores the abnormality information in association with identification information of the ultrasonic endoscope, and that the failure prediction unit predicts the failure timing of the ultrasonic endoscope specified by the identification information on the basis of the abnormality information corresponding to the identification information and the time information, as disclosed by Tanaka. One of ordinary skill in the art would have been motivated to make this modification in order to desirably predict possible failure of the endoscope system, as recognized by Tanaka (see, e.g., Abstract and Para. [0004], [0035-0036], and [0060-0072]). 

Claim 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozai (US 2009/0299183 A1, cited in the Applicant’s IDS filed on 12/17/2019, hereinafter Kozai) in view of Tanaka et al. (US 2018/0353061 A1, with publication date 12/13/2018, hereinafter Tanaka) and Markoff et al. (US 2012/0271573 A1, with publication date 10/25/2012, hereinafter Markoff), as applied to claim 2 above, and further in view of Kristoffersen et al. (US 2013/0194891 A1, with publication date 08/01/2013, hereinafter Kristoffersen).
Regarding Claim 4, Kozai modified by Tanaka and Markoff discloses the failure prediction system of the ultrasonic endoscope apparatus of Claim 2. Kozai further discloses (Figs. 1-4) wherein the abnormality detection unit (CPU 20) determines that there is the abnormality in a case where a level of the reception signals exceeds a predetermined second threshold value (see, e.g., Para. [0027], lines 6-9, and Para. [0028], lines 1-9, and Para. [0030], lines 7-13, and Para. [0044], lines 1-7, “upon acquiring the operation check result for each of the oscillation elements 9A, the CPU 20 can compare an echo level threshold as a reference for abnormality determination of the echo level, which is prestored in a memory such as the auxiliary storage device 21, with the echo level of the oscillation element 9A and display the comparison result on the check result display portion 32”), and outputs the level as the abnormality information (see, e.g., Para. [0044], lines 7-12, “In the ultrasound image observation apparatus 3, the CPU 20 displays the comparison result obtained by comparing the echo level of the oscillation element 9A with the echo level threshold, which enables the operator to rapidly recognize whether or not the ultrasound transducer 9 normally operates”; also see, e.g., Para. [0032-0039]).
Kozai modified by Tanaka and Markoff still does not disclose wherein specifically an average level of the reception signals exceeds a predetermined second threshold value.
However, Kristoffersen discloses obtaining an average level of reception signals in order to improve reliability (paragraphs [0036]-[0037]).
see, e.g., Para. [0036-0037], where it is disclosed that measurements may be averaged in order to improve reliability). The predictable result of providing a level of the reception signals that exceeds a predetermined second threshold value for determining the desired detection of abnormality would be yielded. See MPEP § 2144.06, subsection II.
Regarding Claims 14, Kozai modified by Tanaka and Markoff and Kristofferson discloses the failure prediction system of the ultrasonic endoscope apparatus of Claim 4, respectively. Kozai does not disclose wherein the storage control unit stores the abnormality information in association with identification information of the ultrasonic endoscope, and wherein the failure prediction unit predicts the failure timing of the ultrasonic endoscope specified by the identification information on the basis of the abnormality information corresponding to the identification information and the time information.
Figs. 1-6) wherein the storage control unit (memory 160) stores the abnormality information in association with identification information of the ultrasonic endoscope (endoscope 20) (see, e.g., Para. [0065], lines 3-6, “The memory 160 stores the information on the detection of the first pre-failure state as a history such as a collision of the endoscope 20 with a wall, a floor, or the like” and Para. [0121], lines 7-10, “in a case in which the endoscope 20 collides with an obstacle in a state in which a supply of power from the control device 30 is stopped such as when the endoscope 20 is cleaned, such a fact is recorded in the memory 160” and Para. [0132], lines 1-3, “a detection history of the first pre-failure state, that is, the extent to which the endoscope 20 has been impacted is stored in the memory 160”, where the claimed identification information corresponds to the disclosed history/recorded facts stored in the memory 160), and wherein the failure prediction unit (cause predicting circuit 240 within failure-cause detecting circuit 200) predicts the failure timing of the ultrasonic endoscope (20) specified by the identification information on the basis of the abnormality information corresponding to the identification information and the time information (see, e.g., Para. [0035], lines 3-9, “The failure-cause detecting circuit 200 includes… a cause predicting circuit 240 configured to detect a second pre-failure state in which it is predicted that the endoscope 20 reaches the first pre-failure state” and Para. [0065], lines 1-6, “the failure-direct-cause detecting circuit 210 outputs the information on the detection of the first pre-failure state to the memory 160. The memory 160 stores the information on the detection of the first pre-failure state as a history such as a collision of the endoscope 20 with a wall, a floor, or the like”, where the disclosed memory 160 stores the disclosed first pre-failure state, and where the disclosed first pre-failure state corresponds to the claimed identification and time information, and where the disclosed cause predicting circuit 240 predicts the failure on the basis of the disclosed first pre-failure state; also see, e.g., Para. [0057] and [0068-0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the failure prediction system of the ultrasonic endoscope apparatus of modified Kozai by including that the storage control unit stores the abnormality information in association with identification information of the ultrasonic endoscope, and that the failure prediction unit predicts the failure timing of the ultrasonic endoscope specified by the identification information on the basis of the abnormality information corresponding to the identification information and the time information, as disclosed by Tanaka. One of ordinary skill in the art would have been motivated to make this modification in order to desirably predict possible failure of the endoscope system, as recognized by Tanaka (see, e.g., Abstract and Para. [0004], [0035-0036], and [0060-0072]). 

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kozai (US 2009/0299183 A1, cited in the Applicant’s IDS filed on 12/17/2019, hereinafter Kozai) in view of Tanaka et al. (US 2018/0353061 A1, with publication date 12/13/2018, hereinafter Tanaka), as applied to Claims 1 and 5 above, and further in view of Burke et al. (US Patent 5,517,994, with date of patent 05/21/1996, hereinafter Burke).

Regarding Claims 6 and 10, Kozai modified by Tanaka discloses the failure prediction system of the ultrasonic endoscope apparatus of Claims 1 and 5, respectively. However, Kozai modified by Tanaka does not disclose wherein the abnormality detection unit detects the abnormality in a period during which the ultrasonic endoscope is not used. As per the 35 U.S.C. 112(b) indefiniteness analysis above, the limitation of detecting the abnormality in a period during which the ultrasonic endoscope is not used is being interpreted as detecting the abnormality in a period during which the ultrasonic endoscope is not in contact with a patient.
However, in the same field of endeavor of testing failure in elements of an ultrasound transducer probe, Burke discloses wherein the abnormality detection unit detects the abnormality in a period during which the ultrasonic endoscope is not used (see, e.g., Abstract, lines 1-6, “A method and apparatus are described for testing the integrity of an ultrasonic transducer probe or the ultrasound system connected to the probe. The elements of the transducer are pulsed at a time when the probe is not in contact with a patient and the surface of the probe lens is exposed to the open air” and Col. 1, lines 48-63, “In accordance with the principles of the present invention an ultrasonic diagnostic system is provided which is capable of performing self diagnostic tests on the system processing and control channels coupled to the transducer elements of an ultrasonic probe, and on the ultrasonic probes connected to the system. These self diagnostic tests are performed by a diagnostic processor which activates the transducer elements of an idle ultrasonic probe transmitting into the open air… The characteristics of the received signals reveal certain operational conditions of the probe and the channels connected to the probe, and these conditions can be reported to the user or to service personnel”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the failure prediction system of the ultrasonic endoscope apparatus of Kozai modified by Tanaka by including that the abnormality detection unit detects the abnormality in a period during which the ultrasonic endoscope is not used, as disclosed by Burke. One of ordinary skill in the art would have been motivated to make this modification in order to produce the greatest test accuracy and in order to ensure that any irregular gel coating of the probe (which is typically required for use in a patient) does not affect the signal for abnormality detection, as recognized by Burke (see, e.g., Col. 3, lines 1-16). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kozai (US 2009/0299183 A1, cited in the Applicant’s IDS filed on 12/17/2019, hereinafter Kozai) in view of Tanaka et al. (US 2018/0353061 A1, with publication date 12/13/2018, hereinafter Tanaka) and Markoff et al. (US 2012/0271573 A1, with publication date 10/25/2012, hereinafter Markoff), as applied to Claims 2-3 above, and further in view of Burke et al. (US Patent 5,517,994, with date of patent 05/21/1996, hereinafter Burke).

Regarding Claims 7-9, Kozai modified by Tanaka and Markoff discloses the failure prediction system of the ultrasonic endoscope apparatus of Claims 2-4, respectively. However, Kozai modified by Tanaka and Markoff does not disclose wherein the abnormality detection unit detects the abnormality in a period during which the ultrasonic endoscope is not used. As per the 35 U.S.C. 112(b) indefiniteness analysis above, the limitation of detecting the abnormality in a period during which the ultrasonic endoscope is not used is being interpreted as detecting the abnormality in a period during which the ultrasonic endoscope is not in contact with a patient.
However, in the same field of endeavor of testing failure in elements of an ultrasound transducer probe, Burke discloses wherein the abnormality detection unit detects the abnormality in a period during which the ultrasonic endoscope is not used (see, e.g., Abstract, lines 1-6, “A method and apparatus are described for testing the integrity of an ultrasonic transducer probe or the ultrasound system connected to the probe. The elements of the transducer are pulsed at a time when the probe is not in contact with a patient and the surface of the probe lens is exposed to the open air” and Col. 1, lines 48-63, “In accordance with the principles of the present invention an ultrasonic diagnostic system is provided which is capable of performing self diagnostic tests on the system processing and control channels coupled to the transducer elements of an ultrasonic probe, and on the ultrasonic probes connected to the system. These self diagnostic tests are performed by a diagnostic processor which activates the transducer elements of an idle ultrasonic probe transmitting into the open air… The characteristics of the received signals reveal certain operational conditions of the probe and the channels connected to the probe, and these conditions can be reported to the user or to service personnel”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the failure prediction system of the ultrasonic endoscope apparatus of Kozai modified by Tanaka and Markoff by including that the abnormality detection unit detects the abnormality in a period during which the ultrasonic endoscope is not used, as disclosed by Burke. One of ordinary skill in the art would have been motivated to make this modification in order to produce the greatest test accuracy and in order to ensure that any irregular gel coating of the probe (which is typically required for use in a patient) does not affect the signal for abnormality detection, as recognized by Burke (see, e.g., Col. 3, lines 1-16). 

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kozai (US 2009/0299183 A1, cited in the Applicant’s IDS filed on 12/17/2019, hereinafter Kozai) in view of Tanaka et al. (US 2018/0353061 A1, with publication date 12/13/2018, hereinafter Tanaka) and Markoff et al. (US 2012/0271573 A1, with publication date 10/25/2012, hereinafter Markoff) and Kristoffersen et al., as applied to Claim 4 above, and further in view of Burke et al. (US Patent 5,517,994, with date of patent 05/21/1996, hereinafter Burke).
Regarding Claim 9, Kozai modified by Tanaka and Markoff and Kristoffersen et al. discloses the failure prediction system of the ultrasonic endoscope apparatus of 
However, in the same field of endeavor of testing failure in elements of an ultrasound transducer probe, Burke discloses wherein the abnormality detection unit detects the abnormality in a period during which the ultrasonic endoscope is not used (see, e.g., Abstract, lines 1-6, “A method and apparatus are described for testing the integrity of an ultrasonic transducer probe or the ultrasound system connected to the probe. The elements of the transducer are pulsed at a time when the probe is not in contact with a patient and the surface of the probe lens is exposed to the open air” and Col. 1, lines 48-63, “In accordance with the principles of the present invention an ultrasonic diagnostic system is provided which is capable of performing self diagnostic tests on the system processing and control channels coupled to the transducer elements of an ultrasonic probe, and on the ultrasonic probes connected to the system. These self diagnostic tests are performed by a diagnostic processor which activates the transducer elements of an idle ultrasonic probe transmitting into the open air… The characteristics of the received signals reveal certain operational conditions of the probe and the channels connected to the probe, and these conditions can be reported to the user or to service personnel”).
see, e.g., Col. 3, lines 1-16). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/TAYLOR DEUTSCH/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793